Exhibit (a)(2) ANNOUNCEMENT OF OFFER TO EXCHANGE January 20, 2010 We are pleased to announce an innovative option exchange program for the benefit of our employees and of Voxware, Inc. (the “Company”) as a whole. The specifics of the program are described in the Offer to Exchange that we are filing with the Securities and Exchange Commission today, a copy of which accompanies this email. We are very conscious of the fact that many of you have worked diligently for several years and have not had the opportunity to realize equity gains for your efforts. We also continue to believe strongly in the potential of long-term equity gains to motivate our employees to continue to be dedicated to the Company and to work toward the creation of value for all of our stockholders. Toward this end, we are offering the opportunity for employees to exchange their options outstanding under our 2003 Stock Incentive Plan, as amended and restated (the “2003 Plan”), with exercise prices equal to or greater than $2.25 per share for new options with exercise prices equal to the closing price per share on the new grant date.
